Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Claims 1 - 20 are pending.  
Claims 1, 8, 15 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein generating a transformed dataset by applying one or more transformations to a dataset that are identified based on one or more expected input formats of data received by machine learning models in order to be executed on one or more servers, and wherein storing, within storage systems, a transformed dataset, and wherein responsive to receiving one or more requests in order to transmit the transformed dataset to one or more servers, and wherein transmitting the transformed dataset, from the storage systems to the servers without reapplying the transformations on the dataset, including data in the one or more expected formats received as input data by the machine learning models, in addition to the other limitations in the specific manner as recited in claims 1 - 20.  
  
Claims 2 - 7 are allowed due to allowed base claim 1.  
Claims 9 - 14 are allowed due to allowed base claim 8.  
Claims 16 - 20 are allowed due to allowed base claim 15.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                              8-27-2022Primary Examiner, Art Unit 2452